Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 11/2/21, Applicants amended claims 1, 7-9, 11-13, and 20, canceled no claims, and added no new claims.  Claims 1-5, 7-9, 11-15, 17-18, and 20-22 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for providing a recommendation query in a search service: generating candidate queries to be recommended to a user based on a search context including a query history associated with the user and a search result provided for each search query input from the user; removing, from among the candidate queries, a candidate query that overlaps a search query included in the query history, so that the search query included in the query history is not included in the candidate queries; performing clustering of the candidate queries remaining after the overlapping candidate query has been removed based on a similarity between the candidate queries.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for providing a recommendation query in a search service.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Ni et al (US 8,489,625) teaches recommending mobile query suggestions based on time of a user’s query and query histories of a group of users, does not teach determining candidate queries from a user’s query result and a user’s query history, or removing a query that overlaps another query in a user’s search history (column 1 lines 41-65, columns 3-4 lines 56-6, column 6 lines 1-53, column 7 lines 11-17 figure 4); and 
	Timm et al (US 20100306229) teaches suggesting search queries based on previous search queries and click data, does not teach  determining candidate queries from a user’s query result and a user’s query history, or removing a query that overlaps another query in a user’s search history (paragraphs 0011, 0043-0057, 0093, 0115, figure 4).
	
Responses to Applicant’s Remarks
	Regarding rejections of claims 1-5, 7-8, 12-15, and 17 under 35 U.S.C. 103 by Haahr in view of Gebhard and of claims 21-22 by Haahr and Gebhard in further view of Bax, Applicant’s amendments overcome these references teachings, specifically that the clustering of candidate queries is of the queries remaining after any candidate queries are removed.  Examiner 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.